Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Action
The Examiner acknowledged the receipt of application No. 16/865,882 filed on 05/04/2020.  Claims 1-29 are pending in this application.  

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-27 are drawn to a cosmetic composition comprising an UV-filtering agent; an aqueous phase; an apolar wax and a carrier, wherein the composition further comprises artificial bronzing and/or tanning agent, or a cosmetic additive, as classified in, for examples, A61K8/31 and A61K8/8111.
II.	Claims 28-29 are drawn to a regime or a method for reducing or eliminating the shine and/or reducing or eliminating the stickiness and/or replacing or eliminating the whitening 25and/or reducing or eliminating fluffiness and/or increasing the sun protection factor (SPF) of a photoprotective cosmetic composition comprising a carrier, an aqueous phase, an UV filtering agent comprising an apolar wax having a melting point greater than or equal 30to 30°C and a fusion enthalpy of less than 250 J/g, as classified in, for examples, A61Q17/04 and A61Q19/08.
Inventions (I) and (II) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process the process for using the product as claimed can be practiced with another materially different product.  For instance, the process (II) as claimed can be can be practiced using a composition comprises an UV-filtering agent; an aqueous phase; an apolar wax and a carrier.  However, the process (II) can also be practiced with another materially different composition, such as a composition comprising not only the UV-filtering agent, aqueous phase, apolar wax and carrier, but additionally with an artificial bronzing and tanning agent.
Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, the prior art search required for each respective invention would be divergent, thereby causing an undue search burden.  As a result, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include:
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143), and (ii) if Applicants elect group (I), Applicant is further required to elect a single species or grouping of the “apolar wax” within claims 7-12 to be examined; and (iii) identification of the claims encompassing the elected invention and silver component to be examined. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Rejoinder Practice
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process of using claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product 
Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616